Case 1:18-cV-00689-LI\/|B-TCB Document 34 Filed 01/10/19 Page 1 of 6 Page|D# 387

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA

CYNTHIA JOHNSON
dba The Little Surf Shack
Plaintiff, Case No. 1:18-cv-00689-LMB-TCB
v.
JOHN DOE(S)

Defendants.

DECLARATION OF CHRI§ MQCABE
Under penalty of perjury, l hereby state and declare the following:

l. I Was an employee of Amazon.com, Inc. from November 2006
until June 2012 Where I evaluated seller account performance and enforced
Amazon’s policies. After leaving Amazon, I became a consultant and launched
ecommerceChris Where l teach sellers how to think like Amazon, protect their
accounts, and appeal listing restrictions and suspensions

2. At Amazon, l initially held the position of Claims Investigator on
Buyer Protection teams and then transitioned to Investigation Specialist,
Level ’I`Wo, Merchant Risk Investigation. I Was later promoted up a level Where
I trained investigators and audited the quality of their investigations ln
these roles, I Worked extensively within Amazon’s procedures to investigate
buyer refund claims and achieve fair and accurate resolutions, verify
merchant compliance With prevailing laws and policies, establish advanced

fraud protection, implement risk assessments on high-volume merchants

Case 1:18-cV-00689-LI\/|B-TCB Document 34 Filed 01/10/19 Page 2 of 6 Page|D# 388

showing deficiencies and, when necessary, implement account restrictions or
limited disbursement access to enforce compliance.

3. I have owned and operated my business as an Ecommerce
Consultant since August 2014 using my intimate knowledge of internal
Amazon teams to help sellers think like Amazon investigators do, to protect
their accounts, and continue to sell on Amazon, My company helps sellers
address Amazon Marketplace abuse, manipulation, fraud, account closures,
funds holds, IP violations, buyer-seller disputes, feedback, authenticity and
compliance with Amazon’s quality standards We offer services that include
account protection, full account audits, performance metric assessment and
recommendations for improvements seller support case creation and follow
ups, quality warning handling, listing hijacking avoidance, and counterfeit
product reporting.

4. I arn knowledgeable about the processes used to create product
detail pages (“listings”) and the policies that Amazon has in place to ensure
an orderly collection and presentation of product offerings

5. Amazon has published a detailed set of rules for its product
detail pages See, McCabe Exhibit 1. For example, product detail pages can
be created that link the product to its universal product code (UPC) typically
the bar code and numbers printed on the product package.

6. Once a product detail page exists for an item, other sellers who

have that same item to sell are prohibited from creating a different product

Case 1:18-cV-OO689-LI\/|B-TCB Document 34 Filed 01/10/19 Page 3 of 6 Page|D# 389

detail page for the same product. This rule is embodied in Amazon’s ASIN
Creation Policy (McCabe Exhibit 2).

7. I am knowledgeable about the procedures in place at Amazon for
handling counterfeit and IP violation complaints received from owners of
patents trademarks and copyrights

8. Amazon handles a great number of IP infringement notices on
any given day. To handle and review these notices for completeness Amazon
directs that work to its Notice teams in the Merchant Risk Investigation team
who can be located anywhere in the world at an Amazon office attached to its
worldwide network. It would not be unusual that a team in India would
receive and process and IP infringement notice received from a rights owner
in the US.

9. The Notice team folks who receive and review infringement
notices tend to handle each very quickly. They typically handle several
investigations per hour and are rated partially based on the speed with which
they can process notices

10. Amazon’s Notice teams long ago got away from simple warnings
and listing removals when they receive claims of infringement Given the
extreme number of Notice claims they receive every hour, both legitimate and
false claims often lead to fast processing with aggressive enforcement actions
These enforcement actions often occur without input from the accused seller.

We’ve come to expect this as a fact of life for resellers

Case 1:18-cV-OO689-LI\/|B-TCB Document 34 Filed 01/10/19 Page 4 of 6 Page|D# 390

l 1. Sellers who have been wrongly accused have Amazon’s Notice-
Dispute process to redeem their accounts This Notice-Dispute system is very
different than a lawsuit before a court. lt does not have a formal, published
set of operating procedures The reseller cannot confront her accuser before
an Amazon magistrate and cross examine them on their accusations and
evidence. Despite its internal procedures the accuser does not even
necessarily need to provide evidence of a test buy for a seller to be blocked
from a listing. Often, the allegation itself sufficient. Amazon is not governed
by the Federal Rules of Evidence.

12. Now more than ever, brands and their designated compliance
agents seem ready to do whatever they can to limit who can sell their items
on Amazon.

13. Whenever there’s a dispute between a brand owner and resellers
Amazon won’t mediate or interfere unless the claim can be disputed and
proven to be false. Every other claim whether it relates to patent, trademark,
or copyright must be resolved by the reseller to Amazon’s satisfaction. That
means the seller must obtain a retraction from the rights owner (or their
agent) and have the rights owner contact Amazon directly to withdraw the
claim against the seller.

14. Amazon’s policy of abstaining from mediating legal conflict as it
pertains to IP disputes has led to a growing rate of abuses that harm sellers

and reduce faith in the integrity of the Marketplace. We’ve seen a lot of sellers

Case 1:18-cV-OO689-LI\/|B-TCB Document 34 Filed 01/10/19 Page 5 of 6 Page|D# 391

accused of selling counterfeits who have sourced the items from authorized
distributors

15. I wrote an updated article on this issue for WebRetailer.com on
April 11, 2018 entitled “False Claims of Infringement are Rife on Amazon, 2nd
edition” (McCabe Exhibit 3). In that article, l note that IP abuses are on the
rise because Amazon does not independently verify that the information on
the form is correct. The Amazon investigators merely check the form to make
sure that the right content is in the right places then they take down the
named product listings and send off the seller notifications. The rest is up to
the seller, even if the submitted information is incorrect or false, unless a
court compels Amazon to act.

16. The net effect of Amazon’s policy of non-mediation undermines a
seller’s sense of legal protection or faith that they will be treated fairly.

17 . Another effect of Amazon’s lack of intervention is that false
claims of IP infringement and counterfeit products can be filed by anyone
alleging infringement of their rights ownership. The product listing is taken
down from the Marketplace and the seller’s account tarnished with the
allegations with the immediate need to disprove the false allegations

18. My article (McCabe Exhibit 3) notes the increasing use of false IP
complaints by competitors to harm their competition for sales of a product.
The article on the Brushes4Less case (McCabe Exhibit 4) reports that
someone created a fake law firm and successfully persuaded Amazon to take

down a listing just before its Prime Day event costing the company $200,000

Case 1:18-cV-OO689-LI\/|B-TCB Document 34 Filed 01/10/19 Page 6 of 6 Page|D# 392

in lost sales The Verge article in McCabe Exhibit 5 details another way bad

 

actors can abuse Amazon’s well-meaning rules and fraud detection systems
against competitors with no consequences unless there’s a seller account
that can be suspended because it filed false Notice claims

19. On its website, Amazon publishes a document titled “lntellectual
Property for Rights Owners” A true and accurate copy is attached hereto as
McCabe Exhibit 6. This document contains instructions for the required
content of an lP infringement notice and how Amazon will respond to such
notices

20. One very important set of information in Exhibit 6 is found under
the heading “Best Practices” (Exh. 6, pp. 2-3) where Amazon directs that only
one type of IP infringement should be submitted per notice (Exh. 6, p. 2
bottom). If more than one type of issue is presented, Amazon may act on only
the first listed issue. Separate notices must be filed for the other issues (Exh.
6, p. 3 top).

21. Amazon often cannot interpret the intent or desires of the notice

submitter in a notice that contains more than one type of infringement issue.

Dated: January 10, 2019 QZZZ'[ §Z£QZ&Z

Chris McCabe ~;Jan 10. 2019')

Chris McCabe

